Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending. Claims 1, 3 and 6-9 have been amended by Applicants’ amendment filed 08-02-2021. Claim 13 has been added by Applicants’ amendment filed 08-02-2021. No claims have been canceled by Applicants’ amendment filed 08-02-2021.

Applicant's election with traverse of Group I, claims 1, 3, 4 and 6-8, directed to a method of sequencing; and the election of Species with traverse as follows: 
Species (A): wherein the controller is to apply the positive charge to the set of first or second electrodes that is at a voltage range (claim 11), in the reply filed on April 21, 2021 was previously acknowledged.  

Claims 2, 5, 9 and 9-12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 21, 2021.

The restriction requirement is still deemed proper and is therefore made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 4, 6-8 and 13 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed January 15, 2020 is a DIV of US Patent Application 15/107,882 (now US Patent 10537889), which claims the benefit of a 35 U.S.C. 371 national stage filing of International Application No. PCT/US14/72699, filed on December 30, 2014, which claims the benefit of US Provisional Patent Application 61/922,604, filed December 31, 2013.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 2, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
	The objection to the disclosure is withdrawn due to Applicant’s amendment to the Specification to 
include the status of US Patent Application No. 15/107,882 (now US Patent 10537889), in the reply filed 08-02-2021.

Markush Objection
The objection to claim 8 is withdrawn due to Applicant’s amendment of the claim to recite; “the specific gene sequences are selected from the group consisting of a barcode region of the first nucleic acid libraries, a barcode region of the second nucleic acid libraries, an adapter region of the first nucleic acid libraries, an adapter region of the second nucleic acid libraries, and nucleic acid sequences of interest within the nucleic acid libraries”, in the reply filed 08-02-2021.


Maintained Objections/Rejections
Claim Interpretation: the term “such that members of the first nucleic acid library predominantly hybridize”, and the term “such that members of the second nucleic acid library predominantly hybridize” to refer to a capability of the first nucleic acid library and second nucleic acid library (e.g., capable of 
The term “proximate” in claim 1 is interpreted to refer to an element/component that is adjacent to another element/component and/or for one element/component to be at any distance from another element/component including near to, beside, above, below, within 10 mm, etc.
	The term “a first set of one or more electrodes” and “a second set of one or more electrodes” in claim 1 is interpreted to mean that a “set” of electrodes can comprise a single electrode.
	The term “are to” in claim 8 is interpreted to refer to a capability of the forward and reverse primers, such that the forward and reverse amplification primers may (or may not) hybridize to specific gene sequences.

Double Patenting
The provisional rejection of claims 1, 3, 4 and 6-8 is maintained, and claim 13 is newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 44-48, 54 and 60-73 of copending US Patent Application No. 17/254,469;
(ii)	Claim 66 of copending US Patent Application No. 16/529,397;
(iii)	Claim 13 of copending US Patent Application No. 16/750,831;
(iv)	Claims 1-20 of copending US Patent Application No. 16/837,463; 
(v)	Claims 1-18 of copending US Patent Application No. 117/010,675; and
(vi)	Claims 26-44 of copending US Patent Application No. 117/113,180 for the reasons of record.

Response to Arguments
In the reply filed 08-02-2021, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.
	
Claim Rejections - 35 USC § 112(b)

Claim 1 is indefinite for the recitation of the term “members of the first nucleic acid library predominantly hybridize...that do not have positive charge applied” such as recited in claim 1, lines 14-18 and 25-29 because the term is unclear and confusing because it is unclear whether the term refers to a capability of the members of a nucleic acid library, and/or to an actual hybridization step. Moreover, the phrase appears to refer to nucleic acids that ‘predominantly hybridize’ to forward and reverse primers that are proximate the set of one or more electrodes, such that the term “predominantly hybridize” appears to be concerned with the proximity of the primers to the electrodes, and not to any applied charge and/or charge thereon and, thus, the metes and bounds of the claim cannot be determined.
Claims 3 and 13 are indefinite for the recitation of the term “benign to nucleic acids” such as recited in claim 3, lines 5-6 because it is unclear as to exactly what products are “benign to nucleic acids”, and if the products of the protective reagents are (or are not) part of the structure of the first nucleic acid library, or whether the protective reagents are simply in solution such that these products are “benign to nucleic acids” of the nucleic acid libraries, such that it is unclear whether the term refers to protective reagents that are part of the structure of the first nucleic acid library, and that were protective before the redox reaction, but are no longer protective; whether the term refers to protective reagents that are part of the structure of the nucleic acid libraries that are only protective after the redox reaction; and/or whether the term refers to products that are not part of the structure of first nucleic acid library, but are in solution and will not react with the nucleic acids of the first nucleic acid library and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 are indefinite for the recitation of the term “the hybridized nucleic acids” such as recited in claim 7, lines 4 and 6-7. There is insufficient antecedent basis for the term “the hybridized nucleic acids” because claim 1 recites “a first nucleic acid library” and “a second nucleic acid library”. Moreover, it is unclear whether a hybridization reaction occurs in claim 1 (as discussed supra), or whether claim 1 merely recites a capability of the nucleic acid libraries and, thus, the metes and bounds of the claim cannot be determined.

	Claims 4 and 6 are indefinite insofar as they ultimately depend from claim 1.
	
Claim Rejections - 35 USC § 102
The rejection of claims 1, 3 and 6-8 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Link et al. (US Patent Application Publication No. 20100137163, published June 3, 2010).
Regarding claims 1, 3 and 13, Link et al. teach an electrically addressable emulsification system that combines compartmentalization and electrical manipulation, which allows for multi-step chemical processing, including analysis and sorting, to be initiated in confinement with exquisite timing and metering precision, for use in a variety of chemical, biological, and screening assays, in which the cost and time to perform such assays would be drastically reduced (paragraph [0008]). Link et al. teach a method for creating a nanoreactor, the method comprising: (i) providing a microfabricated substrate having a plurality of addressable channel bearing microfluidic modules integrally arranged on the substrate so as to be in fluid communication with each other; (b) flowing a first dispersed phase fluid through a first inlet channel into the main channel such that one or more droplets is formed in the continuous phase fluid; (c) flowing a second dispersed phase fluid through the second inlet channel into the main channel, such that one or more droplets is formed in the continuous phase fluid; and (d) coalescing at least one droplet formed in step (b) with at least one droplet formed in step (c) as the droplets pass through a coalescence module of the microfabricated substrate, thereby producing a nanoreactor, such that the coalescing step can be achieved by an electric field, wherein the first and second dispersed phase fluids can include a biological or chemical material such as tissues, cells, particles, proteins, antibodies, amino acids, nucleotides, small molecules, and pharmaceuticals (interpreting the dispersed fluid phases as flowing as a first library of nucleic acids; applying a positive charge; flowing a second nucleic acid library; and applying a positive charge, claims 1 delay module is in fluid communication with the main channel; and that the heating and cooling regions can be used for on-chip, flow-through PCR with the devices herein (interpreted as a plurality of forward and reverse amplification primers inherently disposed over the inner surface; forming a capture surface; and hybridizing nucleic acid libraries to primers, claim 1) (paragraph [0176]). Link et al. teach that electrical manipulation of aqueous phase droplets completely encapsulated by inert fluorocarbon oil stream can be achieved by applying high voltage to the aqueous stream and charge the oil water interface (interpreted as applying a positive charge; and the fluorocarbon as a protective reagent, claims 1 and 3) (paragraph [0038], lines 1-4 and 36-38). Link et al. teach that electro-osmosis is believed to produce motion in a stream containing ions a liquid such as a buffer, by application of a voltage differential or charge gradient between two or more electrodes, such that neutral (uncharged) molecules or cells can be carried by the stream; while electrophoresis is believed to produce movement of charged objects in a fluid toward one or more electrodes of opposite charge, and away from one or more electrodes of like charge (interpreted as applying a positive charge, claim 1) (paragraph [0101], lines 1-11). Link et al. teach individual fluid handling modules that can be combined into fluid processing systems to perform multistep process of isolated components, which is essential for searching through molecular libraries for interactions with cells, nucleic acids, enzymes, coded microbeads, or other materials (interpreted as a first and second nucleic acid libraries, claim 1) (paragraph [0009], lines 1-4). Link et al. teach that in Figure 19A, modules for sequencing exons of individual chromosomes, using individual specific primer-pairs to different exons along with a primer-bound bead are each separately emulsified and then pooled to create a library emulsion (interpreted as a substrate; a solid support; a plurality of primers; forward and reverse primers; and specific gene sequences, claims 1, 6 and 8) (paragraph [0035], lines 3-5). Link et al. teach in Figure 20, that (A) genomic DNA is isolated, fragmented, ligated to adapters and separated into single strands, then bound to beads that are captured in droplets of a PCR-reaction-mixture-in-oil emulsion and PCR amplification occurs resulting in beads each carrying ten million copies of a unique DNA template, wherein the emulsion is broken, the DNA strands are denatured, and beads carrying ssDNA clones are deposited into wells of a fiber-optic slide (interpreted as a substrate having an inner surface, forward and reverse primers disposed over the inner surface, introducing a nucleic acid library to (C) provides a scanning electron micrograph of a portion of the fiber-optic slide cladding and wells before bead deposition; (D) indicates that the sequencing instrument consisting of major sub-systems including a fluidic assembly; (E) a flow chamber that includes the well-containing fiber-optic slide; (F) a CCD camera-based imaging assembly (interpreted as at least on CCD camera); and (G) a computer that provides the necessary user interface, wherein the nucleic acid containing unique identifiers can be generated by PCR with a set of forward and reverse PCR primers (corresponding to a substrate comprising an inner surface; forward and reverse amplification primers disposed over an inner surface; at least on CCD camera; providing a capture surface; introducing a first and second nucleic acid library to the sequencing region; and amplifying, claims 1, 6, 7 and 13) (paragraphs [0036]; [0242], lines 1-4; and Figure 20). Link et al. teach in Figure 21, a measurement of DNA hybridization using fluorescence polarization (FP) on the microfluidic device (interpreted as hybridizing nucleic acid library to forward and reverse primers, claim 1) (paragraph [0037], lines 1-4; and Figure 21). Link et al. teach that a thin film of PDMS can be formed and bonded to the top of the glass slide and permits the use of isolated patterned electrodes and heating elements beneath the fluid channels (corresponding to a plurality of electrodes disposed along the substrate; proximate the library capture surface; and a first and second set of electrodes, claim 1) (paragraph [0055], lines 9-12). Link et al. teach that two or more precursor droplets in one or more droplet streams can be coalesced into a larger droplet by applying a voltage to produce an electric field, wherein the electric field can be an AC electric field, or a DC electric field (interpreting two or more droplets as a first nucleic acid library, and a second nucleic acid library; and as applying a positive charge, claims 1 and 13) (paragraph [0122]). Link et al. teach that the coalescing influence can create a dielectrophoretic force that slows or stops a first precursor droplet relative to the velocity of the stream that carries the droplet, such that the first precursor droplet will remain slow or stopped until a second (or more) precursor droplet arrives and coalesces with the first precursor droplet due to interactions between the field induced dipoles in the droplets (interpreting the nucleic acids within the two or more droplets as a first nucleic acid library, and a second nucleic acid library; and applying a positive charge to a first nucleic acid library, and then a applying a positive charge to a second nucleic acid library), the new droplet of increased volume is then too large to be held by the dielectric field and moves off under the no change in the applied voltage is required and the electric field remains constant, both the trapping (slowing or stopping) of the precursor droplets and the release of the coalesced droplet can be passive; wherein the voltage can be tuned such that more than one droplet is coalesced with a trapped droplet (interpreted as flowing a first library of nucleic acids; applying a positive charge; flowing a second nucleic acid library; and applying a positive charge, claims 1 and 13) (paragraph [0123]). Link et al. teach in Example II performing polymerase chain reaction (PCR) on a drop-by-drop basis in a microfluidic device, such that droplets contain nucleic acids, all PCR primers and, if present, beads, such that upon exiting the device the droplets can be sent for further on-chip processing or off-chip processing, directed to another chip, or the emulsion can be broken to release the PCR product (interpreted as a first nucleic acid library; a second nucleic acid library; forward and reverse primers; beads as a capture surface; and hybridization, claims 1 and 13) (paragraph [0229]). 
Regarding claim 6, Link et al. teach that in an example of bead based application, the purpose is to amplify at most one DNA fragment in a droplet containing a single microbead (interpreted as one nucleic acid template, and having sequence Y and Z) of 1 to 100 microns in diameter, and then separate and collect only the beads coated with DNA (interpreted as forming a nucleic acid template), wherein this is achieved by starting with a dilute mixture of DNA fragments and beads in a solution containing the appropriate PCR primers (interpreted as mixing a nucleic acid in the presence of a solid support comprising, a means to immobilize the colony primer to the support, and extending), such that the target droplets having both a single DNA fragment and a single bead (interpreted as one nucleic acid, and carrying a means for immobilizing); and that after PCR amplification of the DNA on the surface of the beads (interpreted as performing amplification on immobilized nucleic acid template), a fluorescence activated sorting module (NanoFACS) can be added to the end of the device to separate the droplets into two populations, one containing amplified DNA and one without amplified DNA (interpreted as forming a nucleic acid template comprising sequence Y and Z; mixing the template in the presence of a solid support such as a bead; immobilizing nucleic acids and primers to the solid support; and performing amplification, claim 6) (paragraph [0231]).
claim 7, Link et al. teach that it is important that the probe hybridizes before the primers so that the polymerase can cleave the probe and release the reporter dye as the primers are extended (interpreted as moving fluorescently labeled reagents through the flow cells; and extending a second sequence to the hybridized polynucleotides, claim 7) (paragraph [0310, lines 11-13). Link et al. teach the fluorescence produced by a reporter is excited using a laser beam focused on molecules (e.g., DNA, protein, enzyme, or substrate) or cells passing through a detection region, wherein fluorescent reporters can include rhodamine, fluorescein, Texas red, Cy 3, Cy 5, green fluorescent protein (GFP), YOYO-1 and PicoGreen (interpreted as fluorescent reporters, and fluorescently labeled), and wherein a reporter associates with a molecule with a particular marker or characteristic of the molecule to permit identification of the molecule (interpreted as identifying a sequence); and detected using a CCD camera-based imaging assembly (interpreted as illuminating the polynucleotides with one excitation laser; fluorescent emissions; fluorescently labeled reagents; CCD camera; and identifying a second sequence, claim 7) (paragraphs [0036], line 23; [0160], lines 1-9; [0205], lines 1-6; and Figure 20).
Regarding claim 8, Link et al. teach that the nucleic acid containing unique identifiers (interpreted as barcodes) can be generated by PCR of an antibiotic resistance or other selectable gene with a set of forward and reverse PCR primers each containing a 5’ nucleotide sequence common to each other (interpreted as an adaptor region), forward and downstream primer, respectively, a unique sequence 3’ to the common sequence, and a region of the antibiotic or other selectable gene (interpreted as primers for sequences of interest), wherein the primers can be used in a PCR reaction to generate an antibiotic resistance or other selectable gene bracketed by unique identifiers which can in turn be bracketed by either a forward or reverse common sequence; and the PCR product can be cloned into a vector having a second antibiotic resistance or other selectable gene (interpreted as hybridizing specific gene sequences including a barcode region, and adapter region or nucleic acid sequences of interest, claim 8) (paragraph [0242]).
Link et al. do not specifically exemplify the reagents as listed in claim 4 (instant claim 4).
Link et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Link does not teach hybridizing nucleic acid libraries predominantly to primers proximate to electrodes with an applied positive charge relative to electrodes without an applied positive charge (Applicant Remarks, pg. 15, first full paragraph, lines 1-8); and (b) Link does not teach flowing a second nucleic acid library after flowing a first nucleic acid library, and then applying a positive charge to a second set of electrodes to hybridize the second nucleic acid library to proximate forward and reverse primers (Applicant Remarks, pg. 15, first full paragraph, lines 9-12).
Regarding (a) and (b), please see the discussion supra regarding the indefiniteness of the phrase “members of the first nucleic acid library predominantly hybridize...that do not have positive charge applied” such as recited in claim 1. As noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that, "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. Moreover, as noted in MPEP § 2112(II), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicant’s assertion that Link does not teach hybridizing nucleic acid libraries predominantly to primers proximate to electrodes with an applied positive charge relative to primers located proximate electrodes without an applied positive charge; and that Link does not teach flowing a second nucleic acid library after flowing a first nucleic acid library as recited in instant claim 1, is not persuasive. As an initial matter, it is noted that instant claim 1 does not recite that the first nucleic acid library and/or the second nucleic acid library comprises a specific number of members, such that each library can contain a single member (e.g., sequentially flowing nucleic acids within emulsions and/or attached to beads through a flow cell is Link et al. teach a method for creating a nanoreactor, the method comprising: (i) providing a microfabricated substrate having a plurality of electrically addressable channel bearing microfluidic modules integrally arranged on the substrate so as to be in fluid communication with each other (interpreted as substrates comprising an inner surface, and comprising a plurality of electrodes); (b) flowing a first dispersed phase fluid through a first inlet channel into the main channel such that one or more droplets is formed in the continuous phase fluid (interpreting flowing a first fluid phase as flowing a first nucleic acid library); (c) flowing a second dispersed phase fluid through the second inlet channel into the main channel, such that one or more droplets is forming in the continuous phase fluid (interpreting flowing a second fluid phase as flowing a first nucleic acid library); and (d) coalescing at least one droplet formed in step (b) with at least one droplet formed in step (c) as the droplets pass through a coalescence module of the microfabricated substrate, thereby producing a nanoreactor, such that the coalescing step can be achieved by an electric field, wherein the first and second dispersed phase fluids including droplets containing nucleic acids, PCR primers, and/or beads (interpreting the dispersed fluid phases as flowing as a first library of nucleic acids; applying a positive charge; flowing a second nucleic acid library; and applying a positive charge). Moreover, Link et al. teach that two or more precursor droplets in one or more droplet streams can be coalesced into a larger droplet by applying a voltage to produce an electric field, wherein the electric field can be an AC electric field, or a DC electric field (interpreting the nucleic acids within the two or more droplets as a first nucleic acid library, and a second nucleic acid library; and applying a positive charge to a first nucleic acid library, and then a applying a positive charge to a second nucleic acid library); that coalescing influence can create a dielectrophoretic force that slows or stops a first precursor droplet relative to the velocity of the stream that carries the droplet, such that the first precursor droplet will remain slow or stopped until a second (or more) precursor droplet arrives and coalesces with the first precursor droplet due to interactions between the field induced dipoles in the droplets (interpreted as hybridizing predominantly to a nucleic acid library relative to primers located proximate electrodes that do not have a positive charge), wherein the new droplet of increased volume is then too large to be held by the dielectric field and moves off under the influence of the flow of the continuous phase fluid, such that no change in the applied voltage is required and the electric field remains constant (interpreted as flowing arguendo that Link et al. do not specifically exemplify that members of the nucleic acid libraries predominantly hybridize to forward and reverse primers under a positive charge relative to forward and reverse primers located proximate electrodes that do not have a positive charge applied, the Examiner notes that this can simply be the result of using the positive charge to move the nucleic acids into association with the forward and reverse primers. Moreover, as indicated in the MPEP, the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention; and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, predominant hybridization of nucleic acids to forward and reverse primers proximate electrodes with a positive charge relative to forward and reverse primers located proximate to electrodes that do not have a positive charge is inherent with the application of a positive charge as taught by Link et al.


Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 3, 4 and 6-8 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 103 as being unpatentable over unpatentable over Link et al. (US Patent Application Publication No. 20100137163, published June 3, 2010) in view of Saxonov (US Patent Application Publication 20120316074, published December 13, 2012; effective filing date April 25, 2011) as evidenced by Smolko et al. (US Patent Application Publication No. 20060065531, published March 30, 2006).
Regarding claims 1, 3 and 13, Link et al. teach an electrically addressable emulsification system that combines compartmentalization and electrical manipulation, which allows for multi-step chemical processing, including analysis and sorting, to be initiated in confinement with exquisite timing and metering precision, for use in a variety of chemical, biological, and screening assays, in which the cost and time to perform such assays would be drastically reduced (paragraph [0008]). Link et al. teach a method for creating a nanoreactor, the method comprising: (i) providing a microfabricated substrate having a plurality of addressable channel bearing microfluidic modules integrally arranged substrate so as to be in fluid communication with each other; (b) flowing a first dispersed phase fluid through a first inlet channel into the main channel such that one or more droplets is formed in the continuous phase fluid; (c) flowing a second dispersed phase fluid through the second inlet channel into the main channel, such that one or more droplets is formed in the continuous phase fluid; and (d) coalescing at least one droplet formed in step (b) with at least one droplet formed in step (c) as the droplets pass through a coalescence module of the microfabricated substrate, thereby producing a nanoreactor, such that the coalescing step can be achieved by an electric field, wherein the first and second dispersed phase fluids can include a biological or chemical material such as tissues, cells, particles, proteins, antibodies, amino acids, nucleotides, small molecules, and pharmaceuticals (interpreting the dispersed fluid phases as flowing as a first library of nucleic acids; applying a positive charge; flowing a second nucleic acid library; and applying a positive charge, claims 1 and 13) (paragraph [0010]). Link et al. teach that the delay module is in fluid communication with the main channel; and that the heating and cooling regions can be used for on-chip, flow-through PCR with the devices herein (interpreted as a plurality of forward and reverse amplification primers inherently disposed over the inner surface; forming a capture surface; and hybridizing nucleic acid libraries to primers, claim 1) (paragraph [0176]). Link et al. teach that electrical manipulation of aqueous phase droplets completely encapsulated by inert fluorocarbon oil stream can be achieved by applying high voltage to the aqueous stream and charge the oil water interface (interpreted as applying a positive charge; and the fluorocarbon as a protective reagent, claims 1, 3 and 13) (paragraph [0038], lines 1-4 and 36-38). Link et al. teach that electro-osmosis is believed to produce motion in a stream containing ions a liquid such as a buffer, by application of a voltage differential or charge gradient between two or more electrodes, such that neutral (uncharged) molecules or cells can be carried by the stream; while electrophoresis is believed to produce movement of charged objects in a fluid toward one or more electrodes of opposite charge, and away from one or more electrodes of like charge (interpreted as applying a positive charge, claim 1) (paragraph [0101], lines 1-11). Link et al. teach individual fluid handling modules that can be combined into fluid processing systems to perform multistep process of isolated components, which is essential for searching through molecular libraries for interactions with cells, nucleic acids, enzymes, coded microbeads, or other materials (interpreted as a first and second Figure 19A, modules for sequencing exons of individual chromosomes, using individual specific primer-pairs to different exons along with a primer-bound bead are each separately emulsified and then pooled to create a library emulsion (interpreted as a substrate; a solid support; a plurality of primers; forward and reverse primers; and specific gene sequences, claims 1, 6 and 8) (paragraph [0035], lines 3-5). Link et al. teach in Figure 20, that (A) genomic DNA is isolated, fragmented, ligated to adapters and separated into single strands, then bound to beads that are captured in droplets of a PCR-reaction-mixture-in-oil emulsion and PCR amplification occurs resulting in beads each carrying ten million copies of a unique DNA template, wherein the emulsion is broken, the DNA strands are denatured, and beads carrying ssDNA clones are deposited into wells of a fiber-optic slide (interpreted as a substrate having an inner surface, forward and reverse primers disposed over the inner surface, introducing a nucleic acid library to the sequencing region, and amplifying); that (C) provides a scanning electron micrograph of a portion of the fiber-optic slide cladding and wells before bead deposition; (D) indicates that the sequencing instrument consisting of major sub-systems including a fluidic assembly; (E) a flow chamber that includes the well-containing fiber-optic slide; (F) a CCD camera-based imaging assembly (interpreted as at least on CCD camera); and (G) a computer that provides the necessary user interface, wherein the nucleic acid containing unique identifiers can be generated by PCR with a set of forward and reverse PCR primers (corresponding to a substrate comprising an inner surface; forward and reverse amplification primers disposed over an inner surface; at least on CCD camera; providing a capture surface; introducing a first and second nucleic acid library to the sequencing region; and amplifying, claims 1, 6, 7 and 13) (paragraphs [0036]; [0242], lines 1-4; and Figure 20). Link et al. teach in Figure 21, a measurement of DNA hybridization using fluorescence polarization (FP) on the microfluidic device (interpreted as hybridizing nucleic acid library to forward and reverse primers, claim 1) (paragraph [0037], lines 1-4; and Figure 21). Link et al. teach that a thin film of PDMS can be formed and bonded to the top of the glass slide and permits the use of isolated patterned electrodes and heating elements beneath the fluid channels (corresponding to a plurality of electrodes disposed along the substrate; proximate the library capture surface; and a first and second set of electrodes, claim 1) (paragraph [0055], lines 9-12). Link et al. teach that two or more precursor droplets in one or more droplet streams can be coalesced into a larger droplet by applying a voltage to produce an electric field, wherein the electric field can be an AC electric field, or a DC electric field (interpreting two or more droplets as a first nucleic acid library, and a second nucleic acid library; and as applying a positive charge, claims 1 and 13) (paragraph [0122]). Link et al. teach that the coalescing influence can create a dielectrophoretic force that slows or stops a first precursor droplet relative to the velocity of the stream that carries the droplet, such that the first precursor droplet will remain slow or stopped until a second (or more) precursor droplet arrives and coalesces with the first precursor droplet due to interactions between the field induced dipoles in the droplets (interpreting the nucleic acids within the two or more droplets as a first nucleic acid library, and a second nucleic acid library; and applying a positive charge to a first nucleic acid library, and then a applying a positive charge to a second nucleic acid library), the new droplet of increased volume is then too large to be held by the dielectric field and moves off under the influence of the flow of the continuous phase fluid, such that no change in the applied voltage is required and the electric field remains constant, both the trapping (slowing or stopping) of the precursor droplets and the release of the coalesced droplet can be passive; wherein the voltage can be tuned such that more than one droplet is coalesced with a trapped droplet (interpreted as flowing a first library of nucleic acids; applying a positive charge; flowing a second nucleic acid library; and applying a positive charge, claims 1 and 13) (paragraph [0123]). Link et al. teach in Example II performing polymerase chain reaction (PCR) on a drop-by-drop basis in a microfluidic device, such that droplets contain nucleic acids, all PCR primers and, if present, beads, such that upon exiting the device the droplets can be sent for further on-chip processing or off-chip processing, directed to another chip, or the emulsion can be broken to release the PCR product (interpreted as a first nucleic acid library; a second nucleic acid library; forward and reverse primers; beads as a capture surface; and hybridization, claims 1 and 13) (paragraph [0229]). 
Regarding claim 6, Link et al. teach that in an example of bead based application, the purpose is to amplify at most one DNA fragment in a droplet containing a single microbead (interpreted as one nucleic acid template, and having sequence Y and Z) of 1 to 100 microns in diameter, and then separate and collect only the beads coated with DNA (interpreted as forming a nucleic acid template), wherein this is achieved by starting with a dilute mixture of DNA fragments and beads in a solution containing PCR primers (interpreted as mixing a nucleic acid in the presence of a solid support comprising, a means to immobilize the colony primer to the support, and extending), such that the target droplets having both a single DNA fragment and a single bead (interpreted as one nucleic acid, and carrying a means for immobilizing); and that after PCR amplification of the DNA on the surface of the beads (interpreted as performing amplification on immobilized nucleic acid template), a fluorescence activated sorting module (NanoFACS) can be added to the end of the device to separate the droplets into two populations, one containing amplified DNA and one without amplified DNA (interpreted as forming a nucleic acid template comprising sequence Y and Z; mixing the template in the presence of a solid support such as a bead; immobilizing nucleic acids and primers to the solid support; and performing amplification, claim 6) (paragraph [0231]).
Regarding claim 7, Link et al. teach that it is important that the probe hybridizes before the primers so that the polymerase can cleave the probe and release the reporter dye as the primers are extended (interpreted as moving fluorescently labeled reagents through the flow cells; and extending a second sequence to the hybridized polynucleotides, claim 7) (paragraph [0310, lines 11-13). Link et al. teach the fluorescence produced by a reporter is excited using a laser beam focused on molecules (e.g., DNA, protein, enzyme, or substrate) or cells passing through a detection region, wherein fluorescent reporters can include rhodamine, fluorescein, Texas red, Cy 3, Cy 5, green fluorescent protein (GFP), YOYO-1 and PicoGreen (interpreted as fluorescent reporters, and fluorescently labeled), and wherein a reporter associates with a molecule with a particular marker or characteristic of the molecule to permit identification of the molecule (interpreted as identifying a sequence); and detected using a CCD camera-based imaging assembly (interpreted as illuminating the polynucleotides with one excitation laser; fluorescent emissions; fluorescently labeled reagents; CCD camera; and identifying a second sequence, claim 7) (paragraphs [0036], line 23; [0160], lines 1-9; [0205], lines 1-6; and Figure 20).
Regarding claim 8, Link et al. teach that the nucleic acid containing unique identifiers (interpreted as barcodes) can be generated by PCR of an antibiotic resistance or other selectable gene with a set of forward and reverse PCR primers each containing a 5’ nucleotide sequence common to each other (interpreted as an adaptor region), forward and downstream primer, unique sequence 3’ to the common sequence, and a region of the antibiotic or other selectable gene (interpreted as primers for sequences of interest), wherein the primers can be used in a PCR reaction to generate an antibiotic resistance or other selectable gene bracketed by unique identifiers which can in turn be bracketed by either a forward or reverse common sequence; and the PCR product can be cloned into a vector having a second antibiotic resistance or other selectable gene (interpreted as hybridizing specific gene sequences including a barcode region, and adapter region or nucleic acid sequences of interest, claim 8) (paragraph [0242]).
Link et al. do not specifically exemplify the reagents as listed in claim 4 (instant claim 4).
Regarding claim 4, Saxonov teaches methods for assays including amplification reactions such as digital PCR or droplet digital PCR (Abstract, lines 1-3). Saxonov teaches methods of sequencing and other applications, comprising; (a) subdividing a plurality of adaptors into a plurality of first partitions; (b) subdividing a sample comprising multiple polynucleotides; (c) merging at least one of the first partitions with at least one of the second partitions; and (d) tagging one of the multiple polynucleotides with at least one of the adaptors (paragraph [0004]). Saxonov teaches that a droplet can be formed by flowing an oil phase through an aqueous sample, wherein a partition can comprise reagents for performing an amplification reaction such as a PCR reaction including nucleotides, primers, probes, template nucleic acids, DNA polymerase enzyme, and/or reverse transcriptase enzyme (interpreted as flowing; substrate; amplification primers; nucleic acid libraries) (paragraph [0086]). Saxonov teaches a partition, such as an aqueous phase of an emulsion, can comprise one or more additives including PCR enhancers, non-specific blocking agents, and additives such as dithiothreitol (DTT), beta-mercaptoethanol, and tris(2-carboxythyl)-phosphine (TCEP), wherein the aqueous phase of an emulsion can comprise reagents for a ligation reaction and/or reducing agent (interpreting DTT and mercaptoethanol as protective agents that undergo redox reactions, claim 4) (paragraph [0093]-[0095], lines 1 and 11-13; and [0123], lines 1-3), such that the use of low conductance zwitterionic buffers containing a reducing agents such as DTT and -mercaptoethanol provide optimal conditions for both rapid DNA transport, efficient hybridization reactions, low fluorescent signal background, and protective effects for nucleic acids such as DNA as evidenced by Smolko et al. (paragraphs [0006]; and [0054]). Saxonov teaches that a barcode can adjacent to a primer binding/hybridization site, wherein an adaptor primers are able to hybridize to genetic targets within a partition (paragraph [0097]). Saxonov teaches that oligonucleotide adaptors can be ligated to the ends of fragments, such that the adaptors can serve as sites for hybridizing primers for amplification and sequencing of the fragments, wherein the fragments can be attached to DNA capture beads, such that the fragments can be PCR amplified within droplets of an oil-water emulsion to give clonally amplified DNA fragments on each bead (paragraph [0147]). Saxonov teaches that methods of fusing smaller droplets (e.g., inner droplets) with larger droplets (e.g., outer droplets) include applying an electric field; and that the fused emulsion can be processed, wherein processing can include subjecting the fused emulsion to any condition or set of conditions under which at least one reaction of interest can occur (an/or is stopped) including applying an electric field to the fused emulsion (interpreted as applying a positive charge) (paragraphs [0034], lines 1-2 and 9; and [0036]). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of carrying out reactions including amplification reactions in multiple partitions as exemplified by Saxonov, it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the electrically addressable emulsification system that combines compartmentalization and -mercaptoethanol. Moreover, one of ordinary skill in the art would have been motivated to modify the electrically manipulated droplets disclosed by Link et al. to include additives such as DTT and -mercaptoethanol as disclosed by Saxonov because low conductance zwitterionic buffers containing reducing agents such as DTT and -mercaptoethanol are known to provide optimal conditions for both significantly faster DNA transport and efficient hybridization reactions; as well as, low fluorescent signal background, and protective effects for nucleic acids such as DNA as evidenced by Smolko et al., such that the transport and manipulation of emulsion droplets, hybridization efficiency, optical detection, and/or processing steps including amplification of nucleic acids is optimized and improved.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the discussion of Link incorporates the arguments above (Applicant Remarks, pg. 16, second full paragraph); and (b) the Office Action fails to make a prima facie case of obviousness with respect to claim 4 because Link fails to teach every limitation of claim 1 (Applicant Remarks, pg. 16, last full paragraph).
Regarding (a) and (b), regarding Applicant’s arguments discussed supra, please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Link et al., and the inherency. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Saxonov teaches that a droplet can be formed by flowing an oil phase through an aqueous sample, wherein a partition can comprise reagents for performing an amplification reaction such as a PCR reaction including nucleotides, primers, probes, template nucleic acids, DNA polymerase enzyme, and/or reverse transcriptase enzyme (interpreted as flowing through a sequencing region; substrate; amplification primers; nucleic acid libraries); methods of fusing smaller droplets (e.g., inner droplets) with larger droplets (e.g., outer droplets) include applying an electric field (interpreted as applying a positive charge); and that the fused emulsion can be processed, wherein processing can include subjecting the fused emulsion to any condition or set of conditions under which at least one reaction of interest can occur (and/or is stopped) including applying an electric field to the fused emulsion (interpreted as applying a positive charge); and that oligonucleotide adaptors can be ligated to the ends of fragments, such that the adaptors can serve as sites for hybridizing primers for amplification and sequencing of the fragments, wherein the fragments can be attached to DNA capture beads, such that the fragments can be PCR amplified within droplets of an oil-water emulsion to give clonally amplified DNA fragments on each bead (interpreted as first and second nucleic acid libraries hybridized to forward and reverse amplification primers). Thus, the combined references of Link et al. and Saxonov teach all of the limitations of the claims.



(2)	The rejection of claims 1, 3, 4 and 6-8 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 103 as being unpatentable over unpatentable over Bowen et al. (US Patent No. 8778849, issued July 15, 2014; effective filing date October 28, 2011) in view of Smolko et al. (US Patent Application Publication No. 20060065531, published March 30, 2006) as evidenced by Hayden et al. (US 20140318965, published October 30, 2014; effective filing date December 22, 2011).
Regarding claims 1, 6-8 and 13, Bowen et al. teach a microarray designed to capture one or more molecules of interest at each of a plurality of sites on a substrate, wherein the sites comprise base pads, such as polymer base pads, that promote the attachment of molecules at the sites, wherein the microarray can be made by one or more patterning techniques to create a layout of base pads in a desired patterns, and wherein the microarrays can include features to encourage clonality at the sites (a) forming an array of base pads at predetermined sites on a substrate, wherein individual base pads are configured to capture a nucleic acid molecule (interpreted as a substrate having an inner surface facing a sequencing region); (b) disposing a nucleic acid molecule capture substance over each of the base pads; and (c) disposing a porous attachment layer over the base pads, wherein the porous attachment layer is configured to attach amplified copies of the nucleic acid molecule (interpreted as a substrate; amplification; solids support; immobilization means; and oligonucleotides having sequence Y and Z, claims 1 and 6) (col 2, lines 11-19). Bowen et al. teach forming a polymer layer over the electrically conductive layer and the plurality of spaced apart electrically non-conductive regions, wherein the polymer is coupled to a plurality of primers (interpreted as a plurality of primers disposed over the inner surface); and applying a current through the electrically conductive layer to deactivate only a portion of the primers coupled to the polymer (interpreted as a plurality of primers disposed over the inner surface; applying a positive charge; flowing nucleic acid libraries through the sequencing region; primers proximate to electrodes; and to attract nucleic acids from the libraries to the primers, claims 1 and 6) (col 3, lines 50-55). Bowen et al. teach a method for preparing a biological microarray comprising: (a) providing an amplification reagent in a flow cell (interpreted as a flow cell) comprising: (i) an array of amplification sites (interpreted as part of a library sequencing region), and (ii) a solution comprising a plurality of different target nucleic acids (interpreted as nucleic acids), wherein the different target nucleic acids have fluidic access to the plurality of amplification sites (interpreted as introducing a first nucleic acid library and a second nucleic acid library); and (b) applying an electric field across the flow cell to crowd the target nucleic acids towards the array of amplification sites (interpreted as applying a positive charge); (c) reacting the amplification reagent to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual target nucleic acid from the solution, wherein the reacting comprises: (i) producing a first amplicon from an individual target nucleic acid that transports to each of the amplification sites, and (ii) producing subsequent amplicons from the individual target nucleic acid that transports to each of the amplification sites or from the first amplicon (interpreted as introducing a first nucleic acid library; introducing a second nucleic acid library; applying a positive charge; introducing second nucleic acid library; applying a positive electrophoresis can be used to concentrate DNA molecules close to the surface, wherein a transparent conductive layer such as indium tin oxide (ITO) is coated on the top and bottom surfaces of the flowcell such that the ITO surfaces function as electrodes (interpreted as an inner surface, providing a capture surface, a plurality of electrodes disposed along the substrate, and proximate to the capture surface), such that an applied electric field drives the DNA molecules towards the surfaces/electrodes, where they are specifically immobilized to the capture pads; and that over time, the DNA molecules adhere to the surfaces non-specifically, wherein in the absence of the field, no such surface accumulation and adsorption is seen (interpreted as an inner surface; providing a capture surface; a plurality of electrodes disposed along the substrate; proximate to the capture surface; applying a positive charge; a first library of nucleic acids; a second library of nucleic acids; and do not substantially hybridize without a positive charge, claim 1) (col 21, lines 4-14). Bowen et al. teach that the sites or pads used in the various embodiments can be in a size range that is useful for capture of a single nucleic acid template molecule to see subsequent formation of a homogenous colony, for example, via bridge amplification; and that in an exemplary bridge amplification method, a template nucleic acid hybridizes to a gel-attached primer and the 3’ end of the primer is extended to create a complimentary copy of the template (interpreted as a nucleic acid to be amplified, having sequences Y and Z, immobilized to a support), wherein the primers can form a pair used for amplification of a template and its complimentary copy (interpreted as a forward primer and a reverse primer, and reagents to extend), as such, two primers can be used for amplification of the template into multiple copies to form a nucleic acid cluster or population of amplicons (interpreted as a nucleic acid to be amplified; having sequences Y and Z; immobilized to a support; colony primers; and forward and reverse amplification primers; hybridizing; reagents to extend a second sequence complementary; and performing amplification, claims 1, 6 and 7) (col 14, lines 11-19). Bowen et al. teach that the analyte of interest can be labeled, detected or identified with any technique capable of being used in an assay with arrays or beads including fluorescent (interpreted as encompassing a CCD camera and laser; fluorescently labeled; and identifying a sequence, claims 1 and 7) (col 8, lines 10-13). Bowen et al. teach in Figure 32A, a fluorescent image of SYBR Green-stained cluster formed on the DLC-patterned substrate Hayden et al. (paragraph [0055], lines 14-17). Bowen et al. teach that a test sample can be exposed to the grid, such that complimentary genes of fragments hybridize to probes at individual sites in the array, such that the array can be examined by scanning specific frequencies of light over the sites to identify which genes or fragments in the sample are present, by fluorescence of the sites at which genes or fragments hybridized (interpreted as hybridized to specific gene sequences; and nucleic acid sequences of interest, claim 8) (col 1, lines 26-33). Bowen et al. teach that as illustrated in Figure 9, each base pad 68 receives a capture substance 70 designed to promote the capture of a molecule of interest; and that Figure 10 illustrates a charged layer 72 can be disposed over the pads and capture substance (interpreted as a plurality of electrodes disposed on a substrate proximate the library capture surface), such that the charged layer comprises APTES, wherein this charged layer can promote the attachment of molecules at each site, while preventing attachment where it is not desired as illustrated in Figure 11, wherein attachment layer 74 is disposed over at least pads 68, and can be deposed over the entire substrate, while in other embodiments, the attachment layer can be patterned such that it is present over the pads or sites, but substantially absent over interstitial regions between the pads of sites (interpreting each portion of the charged layer that comprises a base pad or attachment layer as a first set of one or more electrodes, and a second set of one or more electrodes; interpreted as applying a positive charge; and predominantly hybridizing a first nucleic acid library and a second nucleic acid library to forward and reverse amplification primers proximate to the first and second set of electrodes as compared to forward and reverse primers located proximate electrodes that do not have a positive charge applied, claim 1) (col 12, lines 37-40; col 13, lines 3-15; and Figures 9-11). Bowen et al. teach a pattern of activated regions such as diamond-like carbon patterned microarray in Figures 32A and 32B (interpreted as a first set of one or more electrodes, and a second set of one or more electrodes) (col 3, lines 5-7; and col 6, lines 25-26; and Figure 32A and 32B).

Regarding claims 3 and 4, Smolko et al. teach methods for the transport and hybridization of a nucleic acid on an electrode device by providing a low conductivity buffer with a reducing agent to the device, wherein a current and voltage is applied to a location of the device to effect electrophoretic transportation of the nucleic acid towards the location, wherein the nucleic acid is then hybridized to a nucleic acid probe located at the location (interpreted as encompassing a first nucleic acid library; and applying a positive charge) (Abstract). Smolko et al. teach the discovery that low conductance zwitterionic buffers containing a reducing agent provide optimal conditions for both rapid DNA transport and efficient hybridization reactions (interpreted as nucleic acids hybridize predominantly to amplification primers proximate the set of one or more electrodes relative to forward and reverse primers that do not have a positivity charge, claims 1 and 13) (paragraph [0006]). Smolko et al. teach a single electrode or multiple electrodes including 1, 4, 8, 16, 100, 400, 1000 or 10,000 electrodes (interpreted as a plurality of electrodes; and a first set of electrodes; and a second set of electrodes, claim 1) (paragraph [0023]). Smolko et al. teach that at any given constant electric field strength, as the electrolyte concentration decreases relative to the analyte species (protein, DNA, etc.), the analyte will be transported at a faster rate (interpreted as nucleic acids hybridize predominantly to amplification primers proximate the set of one or more electrodes relative to forward and reverse primers that do not have a positivity charge) (paragraph [0036], lines 7-11). Smolko et al. that the addition of reducing agents such as dithiothreitol (DTT), -thioglycerol, and -mercaptoethanol provide a low fluorescent signal background, protective effects for DNA, RNA, etc., and faster transport of charged materials (interpreted as protective reagent; and DTT, claims 3 and 4) (paragraph [0054]). Smolko et al. teach that transport of DNA is significantly faster in the presence of reducing agents as the a result of the higher currents that can be applied when a buffer containing a reducing agent is used (interpreted as nucleic acids hybridize predominantly to amplification primers proximate the set of one or more electrodes relative to forward and reverse primers that do not have a positivity charge) (paragraph [0059], lines 1-4).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of transporting and hybridizing nucleic acids on an electrode device as exemplified by Smolko et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of using electrophoresis to transport target nucleic acids to each of a plurality of amplification sites in order to produce a biological microarray as disclosed by Bowen et al. to include a low conductance zwitterionic buffers comprising a reducing agents such as DTT, -thioglycerol, and -mercaptoethanol as taught by Smolko et al. with a reasonable expectation of success in providing optimal conditions for the rapid transport of DNA, and increases in the efficiency of hybridization reactions, while providing protective effects for nucleic acids.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Bowen does not teach hybridizing nucleic acid libraries (b) Bowen refers to a single electrically conductive layer with a single electric field, with no provision for multiple electrically conductive layers or electric fields, either in space or time (Applicant Remarks, pg. 17, second full paragraph, lines 13-15); and (c) Bowen does not account for a second nucleic acid library flowed over the flowcell after the first nucleic acid library where a positive charge is applied to different electrodes (Applicant Remarks, pg. 17, second full paragraph, lines 19-22).
Regarding (a) and (c), please see the discussion supra regarding MPEP, and the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every claim limitation; and with regards to inherency including that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference; and the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention. Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Bowen does not teach hybridizing nucleic acid libraries predominantly to primers proximate to electrodes with an applied positive charge relative to electrodes without an applied positive charge; and does not account for a second nucleic acid library flowed over the flow cell after the first nucleic acid library where a positive charge is applied to different electrodes as recited in instant claim 1, is not persuasive. As an initial matter, it is noted that instant claim 1 does not recite “different” electrodes. Instead, instant claim 1 recites “a first set of one or more electrodes” and “a second set of one or more electrodes”, such that the sets of electrodes can refer to the same (or different) one or more electrodes. Moreover, it is noted that instant claim 1 does not recite that the first nucleic acid library and/or the second nucleic acid library comprises any specific number of members, such that each library can contain a single member (e.g., sequentially flowing nucleic acids within emulsions and/or nucleic acids attached to beads through a flow cell, wherein each represents a nucleic acid library). Additionally, a flow cell can have multiple channels including one or more channels coated with ITO, Bowen et al. teach a method for preparing a biological microarray comprising: (a) providing an amplification reagent in a flow cell (interpreted as a flow cell, and flowing) comprising: (i) an array of amplification sites (interpreted as part of a library sequencing region), and (ii) a solution comprising a plurality of different target nucleic acids (interpreted as encompassing first nucleic acid library and a second nucleic acid library), wherein the different target nucleic acids have fluidic access to the plurality of amplification sites (interpreted as introducing a first nucleic acid library and second nucleic acid library); and (b) applying an electric field across the flow cell to crowd the target nucleic acids towards the array of amplification sites (interpreted as applying a positive charge); (c) reacting the amplification reagent to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual target nucleic acid from the solution, wherein the reacting comprises: (i) producing a first amplicon from an individual target nucleic acid that transports to each of the amplification sites, and (ii) producing subsequent amplicons from the individual target nucleic acid that transports to each of the amplification sites or from the first amplicon (interpreted as introducing a first nucleic acid library; applying a positive charge; introducing second nucleic acid library; applying a positive charge; and flows through the library sequencing region); that indium tin oxide (ITO) is coated on the top and bottom surfaces of the flow cell (interpreted as encompassing one or more electrodes); that as illustrated in Figure 9, each base pad 68 receives a capture substance 70 designed to promote the capture of a molecule of interest, while Figure 10 illustrates that a charged layer 72 can be disposed over the pads and capture substance (interpreted as a plurality of electrodes disposed on a substrate proximate the library capture surface), such that the charged layer comprises APTES, wherein this charged layer can promote the attachment of molecules at each site, while preventing attachment where it is not desired as illustrated in Figure 11, wherein attachment layer 74 is disposed over at least pads 68, and can be deposed over the entire substrate, while in other embodiments, the attachment layer can be patterned such that it is present over the pads or sites, but substantially absent over interstitial regions between the pads of sites (interpreting each portion of the charged layer that comprises a base pad or attachment layer as a first set of one or more electrodes, and a second set of one or more electrodes); and a pattern of activated regions such as diamond-like carbon patterned microarray Smolko et al. teach methods for the transport and hybridization of a nucleic acid on an electrode device by providing a low conductivity buffer with a reducing agent to the device, wherein a current and voltage is applied to a location of the device to effect electrophoretic transportation of the nucleic acid towards the location, wherein the nucleic acid is then hybridized to a nucleic acid probe located at the location of the electrode device by applying a current and voltage to the electrode including a single electrode or multiple electrodes including 1, 4, 8, 16, 100, 400, 1000 or 10,000 electrodes (interpreted as a plurality of electrodes; and a first set of electrodes; and a second set of electrodes; encompassing a first nucleic acid library; and applying a positive charge); that at any given constant electric field strength, as the electrolyte concentration decreases relative to the analyte species (protein, DNA, etc.), the analyte will be transported at a faster rate, wherein transport of DNA is significantly fast in the presence of a reducing agent as a result of higher currents that can be applied when a buffer containing a reducing agent is used (interpreted as nucleic acids hybridize predominantly to amplification primers proximate the set of one or more electrodes relative to forward and reverse primers that do not have a positivity charge); and the discovery that low conductance zwitterionic buffers containing a reducing agent provide optimal conditions for both rapid DNA transport and efficient hybridization reactions (interpreted as nucleic acids hybridize predominantly to forward and reverse primers proximate the set of one or more electrodes relative to forward and reverse primers that do not have a positivity charge). Thus, the combined references of Bowen et al. and Smolko et al. teach all of the limitations of the claims. Assuming arguendo that the combined references of Bowen et al. and Smolko et al. do not specifically teach that members of the nucleic acid libraries predominantly hybridize to forward and reverse primers under a positive charge relative to forward and reverse primers that do not have a positive charge applied, the Examiner notes that this can simply be the result of using the positive charge to move the nucleic acids into association with the forward and reverse primers. Moreover, as indicated in the MPEP, the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention; and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, predominant hybridization of nucleic acids to forward and reverse primers inherent with the application of a positive charge as taught by the combined references of Bowen et al. and Smolko et al. Thus, the combined references of Bowen et al. and Smolko et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the combined teachings of Bowen et al. and Smolko et al. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Bowen refers to a single electrically conductive layer with a single electric field, with no provision for multiple electrically conductive layers or electric fields, either in space or time is not persuasive. The Examiner notes that instant claim 1 does not recite a multiply electrically conductive layers or electric fields, either in space or time.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 8 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 10-15-2021.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Conclusion
Claims 1, 3, 4, 6-8 and 13 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639